Name: Commission Regulation (EEC) No 720/76 of 30 March 1976 amending Regulation (EEC) No 955/70 on communications from Member States concerning intervention and trade in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 76 Official Journal of the European Communities No L 84/31 COMMISSION REGULATION (EEC) No 720/76 of 30 March 1976 amending Regulation (EEC) No 955/70 on communications from Member States concerning intervention and trade in the sugar sector sector (8), as last amended by Regulation (EEC) No 2850/75 (9), should now be redrafted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 3058/75 (2 ), and in particular Article 34 thereof, Whereas Article 14a of Commission Regulation (EEC) No 2048/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences for sugar (3), as last amended by Regulation (EEC) No 719/76 (4), provides that the export of white sugar and the import of raw sugar shall require a licence when the operation is carried out following an authorization under Article 25 of Council Directive 69/73/EEC of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administra ­ tive action in respect of inward processing (5), as last amended by the Act of Accession (6), or under Article 9 of Commission Regulation (EEC) No 645/75 of 13 March 1975 laying down common detailed rules for the application of the export levies and charges on agricultural products (7) ; Whereas a licence is required for these operations because they can have a decisive influence on the avai ­ lability of Community supplies ; whereas the Commis ­ sion must therefore be notified ; Whereas, for the sake of clarity, Article 5 ( 1 ) of Commission Regulation (EEC) No 995/70 of 26 May 1970 on communications from Member States concerning intervention and trade in the sugar Article 5 ( 1 ) of Regulation (EEC) No 955/70 is hereby amended to read as follows : ' 1 . (a) Each week, for the preceding week :  of the quantities of white sugar, raw sugar and molasses for which an import or export licence has been issued,  of the quantities of white sugar and raw sugar for which an export licence and an import licence have been issued under Article 14a of Regulation (EEC) No 2048/75. (b) Not later than the end of each month, for the preceding month, of the quantities of preferential sugar for which an import licence has been issued for importation in accordance with Regulation (EEC) No 2850/75, separately for each state, country or territory of origin .' Article 2 This Regulation shall enter into force on 1 April 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1976 . For the Commission P.J. LARDINOIS Member of the Commission (!) OJ No L 359, 31 . 12 . 1974, p. 1 . (2) OJ No L 306, 26 . 11 . 1975, p . 3 . (3) OJ No L 213, 11 . 8 . 1975, p . 31 . (4) See page 27 of this Official Journal . (5 ) OJ No L 58 , 9 . 3 . 1969, p. 1 . (6) OJ No L 73, 27. 3 . 1972, p . 14. (7) OJ No L 67, 14. 3 . 1975, p . 16. (8) OJ No L 114, 27 . 5 . 1970, p . 16 . H OJ No L 283, 1 . 11 . 1975, p . 50 .